Exhibit 10.2










--------------------------------------------------------------------------------

 




GUARANTEE AND COLLATERAL AGREEMENT
 
made by


DIFFERENT RULES, LLC,
JACK IN THE BOX PROPERTIES, LLC, and
JACK IN THE BOX SPV GUARANTOR, LLC,
 
each as a Guarantor,
 
in favor of
 
CITIBANK, N.A.,
as Trustee
 
Dated as of July 8, 2019











--------------------------------------------------------------------------------






--------------------------------------------------------------------------------







 
TABLE OF CONTENTS
 
 



  Page
SECTION 1 DEFINED TERMS 1

 
1.1

Definitions 1
SECTION 2 GUARANTEE 2

 
2.1
Guarantee 2

 
2.2
No Subrogation 3

 
2.3
Amendments, etc. with respect to the Master Issuer Obligations 3

 
2.4
Guarantee Absolute and Unconditional 4

 
2.5
Reinstatement 4

 
2.6
Payments 4

 
2.7
Information 4
SECTION 3 SECURITY 5

 
3.1
Grant of Security Interest 5

 
3.2

Certain Rights and Obligations of the Guarantors Unaffected

7

 
3.3

Performance of Collateral Transaction Documents

8

 
3.4

Stamp, Other Similar Taxes and Filing Fees

9

 
3.5
Authorization to File Financing Statements 9

 
3.6

Perfected First Priority Security Interest in Equity Interests

10
SECTION 4 REPRESENTATIONS AND WARRANTIES 10

 
4.1
Existence and Power 10

 
4.2
Company and Governmental Authorization 10

 
4.3

No Consent

11

 
4.4

Binding Effect

11

 
4.5
Ownership of Equity Interests; Subsidiaries 11

 
4.6
Security Interests 11

 
4.7
Other Representations 12
SECTION 5 COVENANTS 13

 
5.1
Maintenance of Office or Agency 13

 
5.2
Covenants in Base Indenture and Other Related Documents 13

 
5.3
Further Assurances 13

 
5.4
Legal Name, Location Under Section 9-301 or 9-307 14

 
5.5
Equity Interests 15

 
5.6
Management Accounts 15

 
5.7
Senior Notes Interest Reserve Account 15

 
5.8
Senior Subordinated Notes Interest Reserve Account 15
  5.9
Certificated Equity Interests 15
SECTION 6 REMEDIAL PROVISIONS 16
  6.1
Rights of the Control Party and Trustee upon Event of Default 16
  6.2
Waiver of Appraisal, Valuation, Stay and Right to Marshaling 18
  6.3
Limited Recourse 19
  6.4
Optional Preservation of the Securitized Assets 19
  6.5
Control by the Control Party 19




i

--------------------------------------------------------------------------------




 
6.6
The Trustee May File Proofs of Claim 20

 
6.7
Undertaking for Costs 20

 
6.8
Restoration of Rights and Remedies 21

 
6.9
Rights and Remedies Cumulative 21

 
6.10
Delay or Omission Not Waiver 21

 
6.11
Waiver of Stay or Extension Laws 21
SECTION 7 THE TRUSTEE’S AUTHORITY 22
SECTION 8 MISCELLANEOUS 22

 
8.1

Amendments 22

 
8.2
Notices 22

 
8.3
Governing Law 24

 
8.4
Successors 24

 
8.5
Severability 24

 
8.6
Counterpart Originals 24

 
8.7
Table of Contents, Headings, etc. 24

 
8.8
Waiver of Jury Trial 24

 
8.9
Submission to Jurisdiction; Waivers 24

 
8.10
Additional Guarantors 25

 
8.11
Currency Indemnity 25

 
8.12
Acknowledgment of Receipt; Waiver 25

 
8.13
Termination; Partial Release 26

 
8.14
Third Party Beneficiary 26

 
8.15
Entire Agreement 26
  8.16
Electronic Communication
26
  8.17
No Bankruptcy Petition Against the Securitization Entities
 27




SCHEDULES
 
 
 
 
 
Schedule 4.5
— Pledged Equity Interests




EXHIBITS
 
 
 
 
 
Exhibit A —
Form of Assumption Agreement

 
 
ii

--------------------------------------------------------------------------------

 
GUARANTEE AND COLLATERAL AGREEMENT
 

GUARANTEE AND COLLATERAL AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of July 8, 2019, made by
DIFFERENT RULES, LLC, a Delaware limited liability company (the “Franchisor”),
JACK IN THE BOX PROPERTIES, LLC, a Delaware limited liability company (“JIB
Properties,” and, together with the Franchisor, the “Subsidiary Guarantors”),
and JACK IN THE BOX SPV GUARANTOR, LLC, a Delaware limited liability company
(the “Holding Company Guarantor,” and, together with the Subsidiary Guarantors,
the “Guarantors” and each, a “Guarantor”), in favor of CITIBANK, N.A., a
national banking association, as trustee under the Indenture referred to below
(in such capacity, together with its successors, the “Trustee”) for the benefit
of the Secured Parties.
 
W I T N E S S E T H:
 
WHEREAS, Jack in the Box Funding, LLC, a Delaware limited liability company (the
“Master Issuer”), the Trustee and Citibank, N.A., as securities intermediary,
have entered into the Base Indenture, dated as of the date of this Agreement (as
amended, modified or supplemented from time to time, exclusive of any Series
Supplements, the “Base Indenture” and, together with all Series Supplements, the
“Indenture”), providing for the issuance from time to time of one or more Series
of Notes thereunder; and
 
WHEREAS, the Indenture and the other Related Documents require that the parties
hereto execute and deliver this Agreement;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, each
Guarantor hereby agrees with the Trustee, for the benefit of the Secured
Parties, as follows:
 
SECTION 1

DEFINED TERMS
 
1.1          Definitions.
 
(a)            Unless otherwise defined herein, terms defined in the Base
Indenture Definitions List attached to the Base Indenture as Annex A thereto or
otherwise defined in the Base Indenture and used herein shall have the meanings
given to them in such Base Indenture Definitions List or elsewhere in the Base
Indenture.  All rules of construction set forth in Section 1.04 of the Base
Indenture apply to this Agreement.
 
(b)            The following terms shall have the following meanings:
 
“Collateral” has the meaning assigned to such term in Section 3.1(a).
 
“Master Issuer Obligations” means all Obligations owed by the Master Issuer to
the Secured Parties under the Indenture and the other Related Documents.
 

--------------------------------------------------------------------------------

 
“Other Currency” has the meaning assigned to such term in Section 8.11.
 
“Termination Date” has the meaning assigned to such term in Section 2.1(d).
 
SECTION 2

GUARANTEE
  
2.1          Guarantee.
 
(a)            Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Trustee, for the benefit of
the Secured Parties, the prompt and complete payment and performance by the
Master Issuer when due (whether at the stated maturity, by acceleration or
otherwise, but after giving effect to all applicable grace periods) of the
Master Issuer Obligations. In furtherance of the foregoing and not in limitation
of any other right that the Trustee or any other Secured Party has at law or in
equity against any Guarantor by virtue hereof, upon the failure of the Master
Issuer to pay any Master Issuer Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby jointly and severally promises to and shall
forthwith pay, or cause to be paid, to the Trustee for distribution to the
applicable Secured Parties in accordance with the Indenture, in cash, the amount
of such unpaid Master Issuer Obligation. This is a guarantee of payment and not
merely of collection.
  
(b)            Anything herein or in any other Related Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Related Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors.
  
(c)            Each Guarantor agrees that the Master Issuer Obligations may at
any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section 2
or affecting the rights and remedies of the Trustee or any other Secured Party
hereunder.
   
(d)            The guarantee contained in this Section 2 shall remain in full
force and effect until the date (the “Termination Date”) on which this Agreement
ceases to be of further effect in accordance with Article XII of the Base
Indenture, notwithstanding that from time to time prior thereto the Master
Issuer may be free from any Master Issuer Obligations.
 
(e)            No payment made by the Master Issuer, any of the Guarantors, any
other guarantor or any other Person or received or collected by the Trustee or
any other Secured Party from the Master Issuer, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Master Issuer Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Master Issuer Obligations or any payment received or
collected from such Guarantor in respect of the Master Issuer Obligations),
remain liable hereunder for the Master Issuer Obligations up to the maximum
liability of such Guarantor hereunder until the Termination Date.
 
2

--------------------------------------------------------------------------------



2.2          No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the Trustee
or any other Secured Party, no Guarantor shall be entitled to be subrogated to
any of the rights of the Trustee or any other Secured Party against the Master
Issuer or any other Guarantor or any collateral security or guarantee or right
of offset held by the Trustee or any other Secured Party for the payment of the
Master Issuer Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Master Issuer or any other Guarantor
in respect of payments made by such Guarantor hereunder, until the Termination
Date. If any amount shall be paid to any Guarantor on account of such
subrogation, contribution or reimbursement rights at any time when all of the
Master Issuer Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Trustee and the other Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Trustee in the exact form received by
such Guarantor (duly endorsed by such Guarantor to the Trustee, if required), to
be applied against the Master Issuer Obligations, whether matured or unmatured,
in such order as the Trustee may determine in accordance with the Indenture.
 
2.3         Amendments, etc. with respect to the Master Issuer Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Master Issuer
Obligations made by the Trustee or any other Secured Party may be rescinded by
the Trustee or such other Secured Party and any of the Master Issuer Obligations
continued, and the Master Issuer Obligations, or the liability of any other
Person upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Trustee or any other Secured
Party, and the Base Indenture and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, from time to time, and any collateral security, guarantee or
right of offset at any time held by the Trustee or any other Secured Party for
the payment of the Master Issuer Obligations may be sold, exchanged, waived,
surrendered or released (it being understood that this Section 2.3 is not
intended to affect any rights or obligations set forth in any other Related
Document). Neither the Trustee nor any other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Master Issuer Obligations or for the guarantee contained in
this Section 2 or any property subject thereto.
 
3

--------------------------------------------------------------------------------



2.4          Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the Master
Issuer Obligations and notice of or proof of reliance by the Trustee or any
other Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; all Master Issuer Obligations
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 2 and the grant of the security interests pursuant to Section 3;
and all dealings between the Master Issuer and any of the Guarantors, on the one
hand, and the Trustee and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have occurred or been consummated in reliance
upon the guarantee contained in this Section 2 and the grant of the security
interests pursuant to Section 3. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Master Issuer or any of the Guarantors with respect to the Master Issuer
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 and the grant of the security interests pursuant to Section 3
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Indenture or
any other Related Document, any of the Master Issuer Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Trustee or any other
Secured Party, (b) any defense, set-off or counterclaim (other than a defense of
full payment or performance) which may at any time be available to or be
asserted by the Master Issuer or any other Person against the Trustee or any
other Secured Party, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Master Issuer or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Master Issuer for the Master Issuer Obligations, or of such
Guarantor under the guarantee contained in this Section 2 and the grant of the
security interests pursuant to Section 3, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Trustee or any other Secured Party
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Master Issuer, any
other Guarantor or any other Person or against any collateral security or
guarantee for the Master Issuer Obligations or any right of offset with respect
thereto, and any failure by the Trustee or any other Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Master Issuer, any other Guarantor or any other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Master Issuer, any other Guarantor or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve any Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Trustee or any other Secured Party against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
 
2.5          Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Master Issuer Obligations is
rescinded or must otherwise be restored or returned by the Trustee or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Master Issuer or any Guarantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Master Issuer or any Guarantor or any substantial part
of its property, or otherwise, all as though such payments had not been made.
 
2.6          Payments. Each Guarantor hereby guarantees that payments hereunder
shall be paid to the Trustee without set-off or deduction or counterclaim in
immediately available funds in U.S. Dollars at the office of the Trustee.
 
2.7          Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Master Issuer’s and each other Guarantor’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Master Issuer Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that neither the Trustee nor any other Secured Party shall have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.
 
4

--------------------------------------------------------------------------------



SECTION 3

SECURITY
 
3.1          Grant of Security Interest.
  
(a)           To secure the Obligations, each Guarantor hereby grants to the
Trustee, for the benefit of the Secured Parties, a security interest in such
Guarantor’s right, title and interest in, to and under all accounts, chattel
paper, commercial tort claims, deposit accounts, documents, equipment, fixtures,
general intangibles, health-care-insurance receivables, instruments, inventory,
securities, securities accounts and other investment property and
letter-of-credit rights (in each case, as defined in the New York UCC),
including all of the following property to the extent now owned or at any time
hereafter acquired by such Guarantor (collectively, the “Collateral”):
 
(i)         with respect to the Holding Company Guarantor, the limited liability
company membership interests and stock owned by the Holding Company Guarantor
that represent the 100% ownership interest in the Master Issuer, together with
all claims, rights, privileges, authority and powers of the Holding Company
Guarantor relating to such Equity Interests or granted to it under the
organizational documents of the Master Issuer;


(ii)       with respect to the Franchisor, the Securitization IP and the right
to bring an action at law or in equity for any infringement, misappropriation,
dilution or other violation thereof occurring prior to, on or after the Closing
Date, and to collect all damages, settlements and proceeds relating thereto;


(iii)     with respect to the Franchisor, (A) the Securitized Franchisee Notes
and all Securitized Franchisee Note Payments thereon and (B)(i) the Contributed
Securitized Franchise Agreements and all Securitized Franchisee Payments
thereon; (ii) the Contributed Securitized Development Agreements and all
Securitized Franchisee Payments thereon; (iii) the New Securitized Franchise
Agreements and all Securitized Franchisee Payments thereon; (iv) the New
Securitized Development Agreements and all Securitized Franchisee Payments
thereon; (v) all rights to enter into New Securitized Franchise Agreements and
New Securitized Development Agreements; and (vi) any and all other property of
every nature, now or hereafter transferred, mortgaged, pledged, or assigned as
security for payment or performance of any obligation of the Franchisees or
other Persons, as applicable, to the Franchisor under the Securitized Franchise
Agreements or the Securitized Development Agreements and all guarantees of such
obligations and the rights evidenced by or reflected in the Securitized
Franchise Agreements or the Securitized Development Agreements;


5

--------------------------------------------------------------------------------



(iv)       with respect to the Franchisor, the IP License Agreements, and all
related payments thereon (including Company Restaurant IP License Fees) and all
rights thereunder;


(v)        with respect to JIB Properties, to the extent not Real Estate Assets:
(i) all rights to own and operate the Securitized Company Restaurants and (ii)
all Securitized Company Restaurant Assets relating to the foregoing clause (i);


(vi)      with respect to JIB Properties, (i) with respect to the Securitized
Owned-Property Franchisee Leases, the Securitized Owned-Property Franchisee
Lease Payments received by JIB Properties thereunder, (ii) with respect to
Securitized Franchisee Back-to-Back Subleases, the Franchisee Back-to-Back
Sublease Payments received by JIB Properties thereunder, and (iii) with respect
to any Non-Branded Restaurant Leases, the Non-Branded Restaurant Lease Payments
received by JIB Properties thereunder; and (iv) with respect to any
Non-Securitization Entity Leases (if any), the Non-Securitization Entity Lease
Payments received by JIB Properties thereunder;


(vii)      with respect to JIB Properties, after Mortgages have been properly
recorded following a Mortgage Recordation Event, the Securitized Owned Real
Property;


(viii)     the Accounts and all amounts on deposit in or otherwise credited to
the Accounts;


(ix)       any additional Equity Interests of any Subsidiary or Additional
Securitization Entity from time to time acquired by or issued to such Guarantor
in any manner, together with all claims, rights, privileges, authority and
powers of such Guarantor relating to any such Equity Interests or granted to it
under any organizational document of any such Subsidiary or Additional
Securitization Entity formed or acquired from time to time;


(x)        any Interest Reserve Letter of Credit;


(xi)       the books and records (whether in physical, electronic or other form)
of each of the Securitization Entities, including those books and records
maintained by the Manager on behalf of the Securitization Entities relating to
the Securitized Franchise Assets, the Securitized Company Restaurant Assets and
the Securitization IP;


(xii)      the rights, powers, remedies and authorities of the Securitization
Entities under (i) each of the Related Documents (other than the Indenture and
the Notes) to which they are a party and (ii) each of the documents relating to
the Securitized Franchise Assets to which it is a party;


6

--------------------------------------------------------------------------------



(xiii)    any and all other property of the Securitization Entities now or
hereafter acquired, including, without limitation, all accounts, chattel paper,
commercial tort claims, deposit accounts, documents, equipment, fixtures,
general intangibles, health-care-insurance receivables, instruments, inventory,
securities, securities accounts and other investment property and
letter-of-credit rights (in each case, as defined in the New York UCC); and

(xiv)     all payments, proceeds, supporting obligations and accrued and future
rights to payment with respect to the foregoing;


provided that (A) the Collateral shall exclude the Collateral Exclusions; (B)
Guarantors will not be required to pledge more than 65% of the Equity Interests
(and any rights associated with such Equity Interests) of any foreign Subsidiary
of any of the Guarantors that is a corporation for U.S. federal income tax
purposes and in no circumstance will any such foreign Subsidiary be required to
pledge any assets, serve as Guarantor, or otherwise guarantee the Notes; (C) the
security interest in (1) the Senior Notes Interest Reserve Account and the
related property will only be for the benefit of the Senior Noteholders and the
Trustee, in its capacity as trustee for the Senior Noteholders, (2) the Senior
Subordinated Notes Interest Reserve Account and the related property will only
be for the benefit of the Senior Subordinated Noteholders and the Trustee, in
its capacity as trustee for the Senior Subordinated Noteholders and (3) each
Series Distribution Account and the related property thereto will only be for
the benefit of the noteholders of the  applicable Series (or Class within such
Series) as set forth in the applicable Series Supplement.
 
(b)            The foregoing grant is made in trust to secure the Obligations
and to secure compliance with the provisions of this Agreement.  The Trustee, on
behalf of the Secured Parties, acknowledges such grant, accepts the trusts under
this Agreement in accordance with the provisions of this Agreement, and agrees
to perform its duties required in this Agreement. The Collateral shall secure
the Obligations equally and ratably without prejudice, priority or distinction
(except, with respect to any Series of Notes, as otherwise stated in the
applicable Series Supplement or in the applicable provisions of the Base
Indenture).
 
(c)            Upon the occurrence of a Mortgage Recordation Event, unless such
Mortgage Recordation Event is waived by the Control Party (at the direction of
the Controlling Class Representative), the Trustee or its agent shall, at the
direction of the Control Party, record each Mortgage in accordance with Section
8.37 of the Base Indenture and JIB Properties hereby consents to such recording.
 
(d)            The parties hereto agree and acknowledge that each certificated
Equity Interest and each Mortgage may be held by a custodian on behalf of the
Trustee.
 
3.2          Certain Rights and Obligations of the Guarantors Unaffected.
 
(a)            Notwithstanding the grant of the security interest in the
Collateral hereunder to the Trustee, on behalf of the Secured Parties, the
Guarantors acknowledge that the Manager, on behalf of the Guarantors shall,
subject to the terms and conditions of the Management Agreement, have the right,
subject to the Trustee’s right to revoke such right, in whole or in part, in the
event of the occurrence of an Event of Default, (i) to give, in accordance with
the Managing Standard, all consents, requests, notices, directions, approvals,
extensions or waivers, if any, which are required or permitted to be given by
any Guarantor under the Collateral Transaction Documents, and to enforce all
rights, remedies, powers, privileges and claims of each Guarantor under the
Collateral Transaction Documents, (ii) to give, in accordance with the Managing
Standard, all consents, requests, notices, directions and approvals, if any,
which are required or permitted to be given by any Guarantor under any IP
License Agreement to which such Guarantor is a party and (iii) to take any other
actions required or permitted to be taken by a Guarantor under the terms of the
Management Agreement.
 
7

--------------------------------------------------------------------------------



(b)            The grant of the security interest by the Guarantors in the
Collateral to the Trustee on behalf of and for the benefit of the Secured
Parties hereunder shall not (i) relieve any Guarantor from the performance of
any term, covenant, condition or agreement on such Guarantor’s part to be
performed or observed under or in connection with any of the Collateral
Transaction Documents or (ii) impose any obligation on the Trustee or any of the
Secured Parties to perform or observe any such term, covenant, condition or
agreement on such Guarantor’s part to be so performed or observed or impose any
liability on the Trustee or any of the Secured Parties for any act or omission
on the part of such Guarantor or from any breach of any representation or
warranty on the part of such Guarantor.
 
(c)            Each Guarantor hereby jointly and severally agrees to indemnify
and hold harmless the Trustee and each Secured Party (including its directors,
officers, employees and agents) from and against any and all losses, liabilities
(including liabilities for penalties), claims, demands, actions, suits,
judgments, reasonable and documented out-of-pocket costs and expenses arising
out of or resulting from the security interest granted hereby, whether arising
by virtue of any act or omission on the part of such Guarantor or otherwise,
including, without limitation, the reasonable out-of-pocket costs, expenses and
disbursements (including reasonable attorneys’ fees and expenses) incurred by
the Trustee or any Secured Party in enforcing this Agreement or any other
Related Document or preserving any of its rights to, or realizing upon, any of
the Collateral or, to the extent permitted by applicable law, the Securitized
Assets; provided, however, that the foregoing indemnification shall not extend
to any action by the Trustee or any Secured Party which constitutes gross
negligence, bad faith or willful misconduct by the Trustee or any Secured Party
or any other indemnified Person hereunder. The indemnification provided for in
this Section 3.2 shall survive the removal of, or a resignation by, any Person
as Trustee as well as the termination of this Agreement.
 
3.3         Performance of Collateral Transaction Documents. Upon the occurrence
of a default or breach (after giving effect to any applicable grace or cure
periods) by any Person party to (a) a Collateral Transaction Document or (b) a
Collateral Business Document (only if a Manager Termination Event or an Event of
Default has occurred and is continuing), promptly following a request from the
Trustee to do so and at the Guarantors’ expense, the Guarantors agree jointly
and severally to take all such lawful action as permitted under this Agreement
as the Trustee (acting at the direction of the Control Party (acting at the
direction of the Controlling Class Representative)) may reasonably request to
compel or secure the performance and observance by such Person of its
obligations to any Guarantor, and to exercise any and all rights, remedies,
powers and privileges lawfully available to any Guarantor to the extent and in
the manner directed by the Trustee (acting at the direction of the Control Party
(acting at the direction of the Controlling Class Representative)), including,
without limitation, the transmission of notices of default and the institution
of legal or administrative actions or proceedings to compel or secure
performance by such Person of its obligations thereunder.
 
8

--------------------------------------------------------------------------------



If (i) any Guarantor shall have failed, within ten (10) Business Days of
receiving the direction of the Trustee (given at the direction of the Control
Party (at the direction of the Controlling Class Representative)), to take
commercially reasonable action to accomplish such directions of the Trustee,
(ii) any Guarantor refuses to take any such action, as reasonably determined by
the Trustee in good faith, or (iii) the Control Party (acting at the direction
of the Controlling Class Representative) reasonably determines that such action
must be taken immediately, in any such case the Servicer may, but shall not be
obligated to, take, and the Trustee shall take (if so directed by the Control
Party (acting at the direction of the Controlling Class Representative)), at the
expense of the Guarantors, such previously directed action and any related
action permitted under this Agreement which the Control Party (acting at the
direction of the Controlling Class Representative) thereafter determines is
appropriate (without the need under this provision or any other provision under
this Agreement to direct the Guarantor to take such action), on behalf of the
Guarantor and the Secured Parties.
 
3.4         Stamp, Other Similar Taxes and Filing Fees. The Guarantors shall
jointly and severally indemnify and hold harmless the Trustee and each Secured
Party from any present or future claim for liability for any stamp, documentary
or other similar tax and any penalties or interest and expenses with respect
thereto, that may be assessed, levied or collected by any jurisdiction in
connection with this Agreement, any other Related Document or the Securitized
Assets. The Guarantors shall pay, and jointly and severally indemnify and hold
harmless each Secured Party against, any and all amounts in respect of all
search, filing, recording and registration fees, excise taxes and other similar
imposts that may be payable or determined to be payable in respect of the
execution, delivery, performance and/or enforcement of this Agreement or any
other Related Document.  The indemnification provided for in this Section 3.4
shall survive the removal of, or a resignation by, any Person as Trustee as well
as the termination of this Agreement.
 
3.5          Authorization to File Financing Statements.
 
(a)            Each Guarantor hereby irrevocably authorizes the Control Party on
behalf of the Secured Parties at any time and from time to time to file or
record in any filing office in any applicable jurisdiction financing statements
and other filing or recording documents or instruments with respect to the
Collateral to perfect the security interests of the Trustee for the benefit of
the Secured Parties under this Agreement.  Each Guarantor authorizes the filing
of any such financing statement, document or instrument naming the Trustee as
secured party and indicating that the Collateral includes “all assets” or words
of similar effect or import regardless of whether any particular assets
comprised in the Collateral fall within the scope of Article 9 of the UCC,
including, without limitation, any and all Securitization IP.  Each Guarantor
agrees to furnish any information necessary to accomplish the foregoing promptly
upon the Control Party’s request. Each Guarantor also hereby ratifies and
authorizes the filing on behalf of the Secured Parties of any financing
statement with respect to the Collateral made prior to the date hereof.
 
9

--------------------------------------------------------------------------------



(b)            Each Guarantor acknowledges that to the extent the Collateral
includes certain rights of the Guarantors as secured parties under the Related
Documents, each Guarantor hereby irrevocably appoints the Trustee as its
representative with respect to all financing statements filed to perfect or
record evidence of such security interests and authorizes the Control Party on
behalf of and for the benefit of the Secured Parties to make such filings as it
deems necessary to reflect the Trustee as secured party of record with respect
to such financing statements.
 
3.6        Perfected First Priority Security Interest in Equity Interests. All
certificates, agreements or instruments representing or evidencing the Equity
Interests of any Securitization Entity in existence on the date hereof (if any)
have been delivered to the Trustee in suitable form for transfer by delivery or
accompanied by duly executed undated instruments of transfer or assignment in
blank and, assuming continuing possession by the Trustee of all such Equity
Interests, the Trustee has a perfected first priority security interest therein.


SECTION 4

REPRESENTATIONS AND WARRANTIES
 
Each Guarantor hereby represents and warrants, for the benefit of the Trustee
and the Secured Parties, as follows as of the date hereof, as of each Series
Closing Date and, with respect to Section 4.5, as of the date of each Assumption
Agreement:
 
4.1          Existence and Power. Each Guarantor (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (b) is duly qualified to do business as a foreign entity and in
good standing under the laws of each jurisdiction where the character of its
property, the nature of its business or the performance of its obligations under
the Related Documents make such qualification necessary, and (c) has all limited
liability company, corporate or other powers and all governmental licenses,
authorizations, consents and approvals required (i) to carry on its business as
now conducted and (ii) for consummation of the transactions contemplated by this
Agreement and the other Related Documents except, in the case of clauses (b) and
(c)(i), to the extent the failure to do so would not, individually or in the
aggregate, be reasonably likely to result in a Material Adverse Effect.
 
4.2         Company and Governmental Authorization. The execution, delivery and
performance by each Guarantor of this Agreement and the other Related Documents
to which it is a party (a) is within such Guarantor’s limited liability company,
corporate or other powers and has been duly authorized by all necessary limited
liability company, corporate or other action, (b) requires no action by or in
respect of, or filing with, any Governmental Authority which has not been
obtained (other than any actions or filings that may be undertaken after the
Closing Date pursuant to the terms of the Base Indenture or any other Related
Document, including actions or filings with respect to the Mortgages) and (c)
does not contravene, or constitute a default under, any Requirements of Law with
respect to such Guarantor or any Contractual Obligation with respect to such
Guarantor or result in the creation or imposition of any Lien on any property of
any Guarantor (other than Permitted Liens), except for Liens created by this
Agreement or the other Related Documents, except in the case of clauses (b) and
(c) above, as applied to the Contribution Agreements, the violation of which
would not reasonably be expected to result in a Material Adverse Effect.  This
Agreement and each of the other Related Documents to which each Guarantor is a
party has been executed and delivered by a duly Authorized Officer of such
Guarantor.
 
10

--------------------------------------------------------------------------------



4.3          No Consent. No consent, action by or in respect of, approval or
other authorization of, or registration, declaration or filing with, any
Governmental Authority or other Person is required for the valid execution and
delivery by each Guarantor of this Agreement or any Related Document to which it
is a party or for the performance of any of the Guarantors’ obligations
hereunder or thereunder other than such consents, approvals, authorizations,
registrations, declarations or filings (a) as shall have been obtained or made
by such Guarantor prior to the Closing Date or as are permitted to be obtained
subsequent to the Closing Date in accordance with Section 4.6 hereof or Section
7.13, Section 8.25 or Section 8.37 of the Base Indenture or (b) relating to the
performance of any Collateral Business Document, the failure of which to obtain
would not reasonably be expected to result in a Material Adverse Effect.
 
4.4         Binding Effect. This Agreement, and each other Related Document to
which a Guarantor is a party is a legal, valid and binding obligation of each
such Guarantor enforceable against such Guarantor in accordance with its terms
(except as may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors' rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity and by an implied covenant of good faith and fair dealing).
 
4.5         Ownership of Equity Interests; Subsidiaries. All of the issued and
outstanding Equity Interests owned by the Master Issuer or such Guarantor are
set forth in Schedule 4.5 (as such schedule may be amended from time to time to
provide for the inclusion of an Additional Securitization Entity in connection
with the execution of an Assumption Agreement) to this Agreement, all of which
interests have been duly authorized and validly issued, are fully paid and
non-assessable and are owned of record by such Guarantor free and clear of all
Liens other than Permitted Liens. No Guarantor has any subsidiaries or owns any
Equity Interests in any other Person, other than as set forth in such Schedule
4.5.
 
4.6          Security Interests.
 
(a)            Each Guarantor owns and has good title to its Securitized Assets,
free and clear of all Liens other than Permitted Liens; provided, however, that
this sentence shall not apply to the Securitized Owned Real Property until six
(6) months after the Closing Date. Other than the Accounts, the Real Estate
Assets and Intellectual Property, the Collateral consists of securities, loans,
investments, accounts, commercial tort claims, inventory, equipment, fixtures,
health care insurance receivables, chattel paper, money, deposit accounts,
instruments, financial assets, documents, investment property, general
intangibles, letter of credit rights, or other supporting obligations (in each
case, as defined in the UCC).  Except in the case of the Securitized Owned Real
Property, which is subject to Section 8.37 of the Base Indenture or as described
on Schedule 7.13(a) of the Base Indenture, this Agreement constitutes a valid
and continuing Lien on the Collateral in favor of the Trustee on behalf of and
for the benefit of the Secured Parties, which Lien on the Collateral has been
perfected (or, (i) with respect to Collateral other than Accounts and
Intellectual Property, will be perfected within the timeframe set forth in the
final sentence of this Section 4.6(a), (ii) with respect to Collateral
constituting Intellectual Property, will be perfected within the timeframe set
forth in Section 8.25 of the Base Indenture, and (iii) with respect to
Collateral constituting Accounts, will be perfected within the timeframe set
forth in with Article V of the Base Indenture), and is prior to all other Liens
(other than Permitted Liens), and is enforceable as such as against creditors of
and purchasers from each Guarantor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity, and by an implied covenant of good faith and fair dealing. 
Except as set forth in Schedule 7.13(a) of the Base Indenture, the Guarantors
have received all consents and approvals required by the terms of the Collateral
to the pledge of the Collateral to the Trustee hereunder.  Each Guarantor has
caused, or shall have caused, the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect the first-priority security interest (subject to
Permitted Liens) in the Collateral (other than the Accounts and Intellectual
Property) granted to the Trustee hereunder within ten (10) days of the date of
this Agreement.
 
11

--------------------------------------------------------------------------------



(b)            Other than the security interest granted to the Trustee in the
Collateral hereunder or pursuant to the other Related Documents or any other
Permitted Lien, none of the Guarantors has pledged, assigned, sold or granted a
security interest in the Securitized Assets. All action necessary (including the
filing of UCC-1 financing statements) to protect and evidence the Trustee’s
security interest in the Collateral (other than the Intellectual Property) in
the United States has been duly and effectively taken. No security agreement,
financing statement, equivalent security or lien instrument or continuation
statement authorized by any Guarantor and listing such Guarantor as debtor
covering all or any part of the Securitized Assets is on file or of record in
any jurisdiction, except in respect of Permitted Liens or such as may have been
filed, recorded or made by such Guarantor in favor of the Trustee on behalf of
the Secured Parties in connection with this Agreement, and no Guarantor has
authorized any such filing.
 
(c)            All authorizations in this Agreement for the Trustee to endorse
checks, instruments and securities and to execute financing statements,
continuation statements, security agreements and other instruments with respect
to the Collateral and to take such other actions with respect to the Collateral
authorized by this Agreement are powers coupled with an interest and are
irrevocable.
 
4.7          Other Representations. All representations and warranties of or
about each Guarantor made in the Base Indenture and in each other Related
Document to which it is a party are true and correct (i) as of the date hereof
or (ii) if made on a future date (A) if qualified as to materiality, in all
respects, and (B) if not qualified as to materiality, in all material respects
(unless stated to relate solely to an earlier date, in which case such
representations and warranties were true and correct in all respects or in all
material respects, as applicable, as of such earlier date), and in each case are
repeated herein as though fully set forth herein.
 
12

--------------------------------------------------------------------------------



SECTION 5

COVENANTS
 
5.1          Maintenance of Office or Agency.  Each Guarantor shall maintain an
office or agency (which, with respect to the surrender for registration of, or
transfer or exchange or the payment of principal and premium, may be the
Corporate Trust Office of the Trustee or the Registrar or co-registrar or Paying
Agent) where notices and demands to or upon the Guarantors in respect of this
Agreement may be served. The Guarantors shall give prompt written notice to the
Trustee and the Servicer of the location, and any change in the location, of
such office or agency. If at any time the Guarantors shall fail to maintain any
such required office or agency or shall fail to furnish the Trustee and the
Servicer with the address thereof, such notices and demands may be made at the
address of such Guarantor set forth in Section 8.2 hereof.
 
5.2         Covenants in Base Indenture and Other Related Documents. Each
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, by such
Guarantor so that no Default or Event of Default is caused by the failure to
take such action or to refrain from taking such action by such Guarantor or any
of its Subsidiaries, including failure to execute Mortgages; provided that, for
the avoidance of doubt, such taking or refraining from taking action shall
result in an Event of Default under the Indenture subject to the applicable cure
periods set forth thereunder.  All covenants of each Guarantor made in the Base
Indenture and in each other Related Document are repeated herein as though fully
set forth herein and each Guarantor agrees to comply with such covenants, as
applicable.
 
5.3          Further Assurances.
 
(a)            Each Guarantor shall do such further acts and things, and execute
and deliver to the Trustee and the Control Party such additional assignments,
agreements, powers of attorney and instruments, as are necessary or desirable to
obtain or maintain the security interest of the Trustee in the Collateral or the
Securitized Assets required to be part of the Collateral on behalf of the
Secured Parties as a perfected security interest subject to no prior Liens
(other than Permitted Liens), to carry into effect the purposes of this
Agreement or the other Related Documents or to better assure and confirm unto
the Trustee, the Control Party, the Noteholders or the other Secured Parties
their rights, powers and remedies hereunder including, without limitation, the
filing of any financing or continuation statements or amendments under the UCC
in effect in any jurisdiction with respect to the liens and security interests
granted hereby, in each case except as set forth on Schedule 7.13(a) of the Base
Indenture and in accordance with Section 8.25(c), Section 8.25(d) or Section
8.37 of the Base Indenture.  If any Guarantor fails to perform any of its
agreements or obligations under this Section 5.3(a), then the Control Party may
perform such agreement or obligation, and the expenses of the Control Party
incurred in connection therewith shall be payable by the Guarantors upon the
Control Party‘s demand therefor.  The Control Party is hereby authorized to
execute and file any financing statements, continuation statements, amendments
or other instruments necessary or appropriate to perfect or maintain the
perfection of the Trustee’s security interest in the Collateral or the
Securitized Assets required to be part of the Collateral.
 
13

--------------------------------------------------------------------------------



(b)            If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any promissory note, chattel paper or
other instrument, such note, chattel paper or instrument shall be deemed to be
held in trust and immediately pledged and within two (2) Business Days
physically delivered to the Trustee hereunder, and shall, subject to the rights
of any Person in whose favor a prior Lien has been perfected, be duly endorsed
in a manner satisfactory to the Trustee and delivered to the Trustee promptly;
provided that no Guarantor shall be required to deliver any Franchisee Note.
 
(c)            Notwithstanding the provisions set forth in clauses (a) and (b)
above, each Guarantor shall not be required to perfect any security interest in
any fixtures (other than through a central filing of a UCC financing statement),
any Franchisee Note, any Excepted Securitization IP Assets or, except as
provided in Section 8.37 of the Base Indenture, any real property, leases on
real property owned or rents on real property owned.
 
(d)            Each Guarantor, upon obtaining an interest in any commercial tort
claim or claims (as such term is defined in the New York UCC), shall comply with
Section 8.11(d) of the Base Indenture.
 
(e)            Each Guarantor shall warrant and defend the Trustee’s right,
title and interest in and to the Securitized Assets, including the right to
cause the Securitized Assets to become Collateral, and the income, distributions
and Proceeds thereof, for the benefit of the Trustee on behalf of the Secured
Parties, against the claims and demands of all Persons whomsoever.
 
5.4         Legal Name, Location Under Section 9-301 or 9-307. No Guarantor
shall change its location (within the meaning of Section 9-301 or 9-307 of the
applicable UCC) or its legal name without at least thirty (30) days’ prior
written notice to the Trustee, the Servicer, the Manager, the Back-Up Manager
and each Rating Agency with respect to each Series of Notes Outstanding. In the
event that any Guarantor desires to so change its location or change its legal
name, such Guarantor shall make any required filings and prior to actually
changing its location or its legal name such Guarantor shall deliver to the
Trustee and the Servicer (i) an Officer's Certificate and an Opinion of Counsel
confirming either (a) in the case of all Collateral (except Securitization IP)
(x) that all required filings have been made, subject to Section 5.3(c), to
continue the perfected interest of the Trustee on behalf of the Secured Parties
in the Collateral under Article 9 of the applicable UCC in respect of the new
location or new legal name of such Guarantor and (y) such change in location or
change in name will not adversely affect the Lien under any Mortgage required to
be delivered pursuant to Section 8.37 of the Base Indenture or (b) in the case
of the Securitization IP, (x) that all required filings have been made subject
to Section 5.3(c), to continue the perfected interest of the Trustee on behalf
of the Secured Parties in the Securitization IP under Article 9 of the
applicable UCC in respect of the new location or new legal name of such
Guarantor and (y) such change in location or change in name will not adversely
affect the Lien under any Securitization IP pursuant to Section 8.25 of the Base
Indenture and (ii) copies of all such required filings with the filing
information duly noted thereon by the office in which such filings were made.
 
14

--------------------------------------------------------------------------------



5.5          Equity Interests. No Guarantor shall sell, transfer, assign,
pledge, hypothecate or otherwise dispose of any Equity Interest in any other
Securitization Entity, except as provided in the Related Documents.
  
5.6          Management Accounts. To the extent that it owns any Management
Account (including any lock-box related thereto), each Guarantor shall comply
with Section 5.02 of the Base Indenture with respect to each such Management
Account (including any lock-box related thereto).
 

5.7         Senior Notes Interest Reserve Account.  To the extent a Guarantor
shall own a Senior Notes Interest Reserve Account, such Guarantor shall comply
(and shall cause the Manager to comply) with Section 5.03 of the Base Indenture,
to the extent applicable, with respect to each the Senior Notes Interest Reserve
Account (including any lock-box related thereto), and shall not make any
deposits or withdrawals except as provided therein.
 
5.8          Senior Subordinated Notes Interest Reserve Account.  To the extent
a Guarantor shall own a Senior Subordinated Notes Interest Reserve Account, such
Guarantor shall comply (and shall cause the Manager to comply) with Section 5.04
of the Base Indenture, to the extent applicable, with respect to each the Senior
Subordinated Notes Interest Reserve Account (including any lock-box related
thereto), and shall not make any deposits or withdrawals except as provided
therein.
  
5.9          Certificated Equity Interests.
 
(a)            Each Guarantor hereby agrees that all certificates, agreements or
instruments representing or evidencing the Equity Interests of any Additional
Securitization Entity acquired or established by such Guarantor after the date
hereof shall immediately upon receipt thereof by such Guarantor be held by or on
behalf of and delivered to the Trustee in suitable form for transfer by delivery
or accompanied by duly executed undated instruments of transfer or assignment in
blank, all in form and substance satisfactory to the Trustee and the Control
Party.
  
(b)            Without the prior written consent of the Control Party, no
Guarantor shall cause or permit the limited liability company interest,
membership interest or partnership interest of any Securitization Entity or
Additional Securitization Entity that is a limited liability company or
partnership to constitute a security governed by Article 8 of the UCC of the
jurisdiction in which such Securitization Entity or Additional Securitization
Entity is organized unless the applicable Securitization Entity or Additional
Securitization Entity, if it has not already done so, complies with Section 3.6
and/or Section 5.9(a), as applicable, with respect to such security.
 
15

--------------------------------------------------------------------------------



SECTION 6

REMEDIAL PROVISIONS
 
6.1          Rights of the Control Party and Trustee upon Event of Default.
 
(a)            Proceedings To Collect Money. In case any Guarantor shall fail
forthwith to pay any amounts due on this Agreement upon demand, the Trustee at
the direction of the Control Party (subject to Section 11.04(e) of the Base
Indenture, at the direction of the Controlling Class Representative), in its own
name and as trustee of an express trust, may institute a Proceeding for the
collection of the sums so due and unpaid, and may prosecute such Proceeding to
judgment or final decree, and may enforce the same against any Guarantor and
collect in the manner provided by law out of the property of any Guarantor,
wherever situated, the moneys adjudged or decreed to be payable.
 
(b)            Other Proceedings. If and when an Event of Default shall have
occurred and is continuing, the Trustee, at the direction of the Control Party
(subject to Section 11.04(e) of the Base Indenture at the direction of the
Controlling Class Representative) pursuant to a Control Party request shall take
one or more of the following actions:
 
(i)        proceed to protect and enforce its rights and the rights of the other
Secured Parties, by such appropriate Proceedings as the Control Party (at the
direction of the Controlling Class Representative) shall deem most effective to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Agreement or any other Related Document or in aid
of the exercise of any power granted therein, or to enforce any other proper
remedy or legal or equitable right vested in the Trustee by this Agreement or
any other Related Document or by law, including any remedies of a secured party
under applicable law;


(ii)       (A) direct any Guarantor to exercise (and each Guarantor agrees to
exercise) all rights, remedies, powers, privileges and claims of any Guarantor
against any party to any Collateral Transaction Document arising as a result of
the occurrence of such Event of Default or otherwise, including the right or
power to take any action to compel performance or observance by any such party
of its obligations to any Guarantor, and any right of any Guarantor to take such
action independent of such direction shall be suspended, and (B) if (x) any
Guarantor shall have failed, within ten (10) Business Days of receiving the
direction of the Trustee (given at the direction of the Control Party (at the
direction of the Controlling Class Representative)), to take commercially
reasonable action to accomplish such directions of the Trustee, (y) any
Guarantor refuses to take such action or (z) the Control Party (at the direction
of the Controlling Class Representative) reasonably determines that such action
must be taken immediately, take (or the Control Party on behalf of the Trustee
shall take) such previously directed action (and any related action as permitted
under this Agreement thereafter determined by the Trustee or the Control Party
to be appropriate without the need under this provision or any other provision
under this Agreement to direct the Guarantors to take such action);


16

--------------------------------------------------------------------------------



(iii)      institute Proceedings from time to time for the complete or partial
foreclosure of this Agreement or, to the extent applicable, any other Related
Document, with respect to the Collateral and, to the extent permitted by
applicable law, any other Securitized Assets; provided that the Trustee shall
not be required to take title to any real property in connection with any
foreclosure or other exercise of remedies hereunder or under such Related
Documents and title to such property shall instead be acquired in an entity
designated and (unless owned by a third party) controlled by the Control Party;
and/or


(iv)      sell all or a portion of the Collateral and, to the extent permitted
by applicable law, any other Securitized Assets at one or more public or private
sales called and conducted in any manner permitted by law; provided, however,
that the Trustee shall not proceed with any such sale without the prior written
consent of the Control Party (at the direction of the Controlling Class
Representative) and the Trustee shall provide notice to the Guarantors and each
Holder of Senior Subordinated Notes and Subordinated Notes of a proposed sale of
Collateral or Securitized Assets, to the extent permitted by applicable law.


(c)            Sale of Securitized Assets. In connection with any sale of the
Collateral hereunder (which may proceed separately and independently from the
exercise of remedies under the Indenture), Mortgage or under any judgment, order
or decree in any judicial proceeding for the foreclosure or involving the
enforcement of this Agreement or any other Related Document, or any sale of
Securitized Assets, to the extent permitted by applicable law:
 
(i)      any of the Trustee, any Noteholder, any Enhancement Provider, any Hedge
Counterparty and/or any other Secured Party may bid for and purchase the
property being sold, and upon compliance with the terms of the sale may hold,
retain, possess and dispose of such property in its own absolute right without
further accountability;


(ii)      the Trustee (at the direction of the Control Party (at the direction
of the Controlling Class Representative)) may make and deliver to the purchaser
or purchasers a good and sufficient deed, bill of sale and instrument of
assignment and transfer of the property sold;


(iii)     all right, title, interest, claim and demand whatsoever, either at law
or in equity or otherwise, of any Guarantor of, in and to the property so sold
shall be divested; and such sale shall be a perpetual bar both at law and in
equity against any Guarantor, its successors and assigns, and against any and
all Persons claiming or who may claim the property sold or any part thereof
from, through or under such Guarantor or its successors or assigns; and


(iv)     the receipt of the Trustee or of the officer thereof making such sale
shall be a sufficient discharge to the purchaser or purchasers at such sale for
his or their purchase money, and such purchaser or purchasers, and his or their
assigns or personal representatives, shall not, after paying such purchase money
and receiving such receipt of the Trustee or of such officer therefor, be
obliged to see to the application of such purchase money or be in any way
answerable for any loss, misapplication or non-application thereof.


17

--------------------------------------------------------------------------------

 
(d)            Application of Proceeds. Any amounts obtained by the Trustee or
the Control Party on account of or as a result of the exercise by the Trustee or
the Control Party of any right hereunder or under the Base Indenture, (a) shall
be deposited into the Collection Account and, other than with respect to amounts
owed to a depository bank under the related Account Control Agreement, shall be
held by the Trustee or the Control Party as additional collateral for the
repayment of the Obligations and (b) shall be applied first to pay a depositary
bank in respect of amounts owed to it under the related Account Control
Agreement and then as provided in the priority set forth in Article V of the
Base Indenture; provided, however, that unless otherwise provided in this
Section 6 or Article IX of the Base Indenture, with respect to any distribution
to any Class of Notes, notwithstanding the provisions of Article V of the Base
Indenture, such amounts shall be distributed sequentially in order of
alphabetical (as opposed to alphanumerical) designation and pro rata among each
Class of Notes of the same alphabetical designation based upon the Outstanding
Principal Amount of the Notes of each such Class.
  
(e)            Additional Remedies. In addition to any rights and remedies now
or hereafter granted hereunder or under applicable law (x) with respect to the
Collateral, the Trustee shall have all of the rights and remedies of a secured
party under the UCC as enacted in any applicable jurisdiction and (y) with
respect to the other Securitized Assets, the Trustee shall have all of the
rights and remedies of an unsecured creditor in any applicable jurisdiction.
 
(f)            Proceedings. The Trustee may maintain a Proceeding even if it
does not possess any of the Notes or does not produce any of them in the
Proceeding, and any such Proceeding instituted by the Trustee shall be in its
own name as trustee. All remedies are cumulative to the extent permitted by law.
 
(g)            Power of Attorney. Each Guarantor hereby grants to the Trustee an
absolute and irrevocable power of attorney, with full power and authority in the
place and stead of such Guarantor and in the name of such Guarantor, upon the
occurrence and during the continuance of an Event of Default, to take any action
and to execute any instrument consistent with the terms of this Agreement, the
Base Indenture and the other Related Documents which the Trustee may deem
necessary or advisable to accomplish the purposes hereof, including, without
limitation, to sign any document which may be required by the PTO, United States
Copyright Office, any similar office or agency in each foreign country in which
any Securitization IP is located, or any other Governmental Authority in order
to effect an absolute assignment of all right, title and interest in or to any
Securitization IP, and record the same.  The foregoing grant of authority is a
power of attorney coupled with an interest.  Each Guarantor hereby ratifies all
that such attorney shall lawfully do or cause to be done by virtue hereof.
 
6.2          Waiver of Appraisal, Valuation, Stay and Right to Marshaling. To
the extent it may lawfully do so, each Guarantor for itself and for any Person
who may claim through or under it hereby:
 
(a)            agrees that neither it nor any such Person shall step up, plead,
claim or in any manner whatsoever take advantage of any appraisal, valuation,
stay, extension or redemption laws, now or hereafter in force in any
jurisdiction, which may delay, prevent or otherwise hinder (i) the performance,
enforcement or foreclosure of this Agreement, (ii) the sale of any of the
Collateral or Securitized Assets, to the extent permitted by applicable law or
(iii) the putting of the purchaser or purchasers thereof into possession of such
property immediately after the sale thereof;
 
18

--------------------------------------------------------------------------------



(b)            waives all benefit or advantage of any such laws;
  
(c)            waives and releases all rights to have the Collateral and/or the
Securitized Assets marshaled upon any foreclosure, sale or other enforcement of
this Agreement; and
 
(d)            consents and agrees that, subject to the terms of this Agreement,
all the Collateral and all of the Securitized Assets (to the extent permitted by
applicable law) may at any such sale be sold by the Trustee as an entirety or in
such portions as the Trustee may (upon direction by the Control Party (at the
direction of the Controlling Class Representative)) determine.
  
6.3        Limited Recourse. Notwithstanding any other provision of this
Agreement or any other Related Document or otherwise, the liability of the
Guarantors to the Secured Parties under or in relation to this Agreement or any
other Related Document or otherwise, is limited in recourse to the assets of the
Securitization Entities. Following the proceeds of such assets having been
applied in accordance with the terms hereof, none of the Secured Parties shall
be entitled to take any further steps against any Guarantor to recover any sums
due but still unpaid hereunder or under any of the other agreements or documents
described in this Section 6.3, all claims in respect of which shall be
extinguished. This Section 6.3 shall survive the removal of, or a resignation
by, any Person as Trustee as well as the termination of this Agreement.
 
6.4         Optional Preservation of the Securitized Assets. If the maturity of
the Outstanding Notes of each Series has been accelerated pursuant to Section
9.02 of the Base Indenture following an Event of Default and such declaration
and its consequences have not been rescinded and annulled, the Trustee, at the
direction of the Control Party (acting at the direction of the Controlling Class
Representative), shall elect to maintain possession of such portion, if any, of
the Collateral and/or Securitized Assets (to the extent permitted by applicable
law) as the Control Party (acting at the direction of the Controlling Class
Representative) shall in its discretion determine.
   
6.5          Control by the Control Party. Notwithstanding any other provision
hereof, the Control Party (subject to Section 11.04(e) of the Base Indenture, at
the direction of the Controlling Class Representative) may cause the institution
of and direct the time, method and place of conducting any proceeding in respect
of any enforcement of the Collateral (or, to the extent permitted by applicable
law, other Securitized Assets) or conducting any proceeding in respect of any
enforcement of Liens on the Collateral and other rights and remedies against
other Securitized Assets (to the extent permitted by applicable law) or
conducting any proceeding for any contractual or legal remedy available to the
Trustee or exercise any trust or power conferred on the Trustee; provided that:
 
19

--------------------------------------------------------------------------------



(a)            such direction of time, method and place shall not be in conflict
with any rule of law, the Servicing Standard, the Base Indenture or this
Agreement;
  
(b)            the Control Party (at the direction of the Controlling Class
Representative) may take any other action deemed proper by the Control Party (at
the direction of the Controlling Class Representative) that is not inconsistent
with such direction (as the same may be modified by the Control Party (with the
consent of the Controlling Class Representative)); and
 
(c)            such direction shall be in writing;
  
provided, further that, subject to Section 10.01 of the Base Indenture, the
Trustee need not take any action that it determines might involve it in
liability unless it has received an indemnity for such liability as provided in
the Base Indenture.  The Trustee shall take no action referred to in this
Section 6.5 unless instructed to do so by the Control Party (at the direction of
the Controlling Class Representative).
 
6.6         The Trustee May File Proofs of Claim. The Trustee is authorized to
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and any other Secured Party (as applicable)
allowed in any judicial proceedings relative to any Guarantor, its creditors or
its property, and shall be entitled and empowered to collect, receive and
distribute any money or other property payable or deliverable on any such claim
and any custodian in any such judicial proceeding is hereby authorized by each
Secured Party to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to any other
Secured Party, to pay the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 10.05 of the
Base Indenture. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 10.05 of the Base Indenture out
of the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money and other properties which any other Secured
Party may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise. Nothing herein
contained shall be deemed to authorize the Trustee to authorize or consent to or
accept or adopt on behalf of any other Secured Party any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any other Secured Party, or to authorize the Trustee to vote in respect of
the claim of any Secured Parties in any such proceeding.
  
6.7          Undertaking for Costs. In any suit for the enforcement of any right
or remedy under this Agreement or in any suit against the Trustee for any action
taken or omitted by it as a Trustee, a court in its discretion may require the
filing by any party litigant in the suit of any undertaking to pay the costs of
the suit, and the court in its discretion may assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by the party
litigant. This Section 6.7 does not apply to a suit by the Trustee (or by the
Control Party for any contractual or legal remedy available to the Trustee), a
suit by a Noteholder pursuant to Section 9.09 of the Base Indenture or a suit by
Noteholders of more than 10% of the Aggregate Outstanding Principal Amount of
all Series of Notes.
 
20

--------------------------------------------------------------------------------



6.8          Restoration of Rights and Remedies. If the Trustee or any other
Secured Party has instituted any Proceeding to enforce any right or remedy under
this Agreement or any other Related Document and such Proceeding has been
discontinued or abandoned for any reason or has been determined adversely to the
Trustee or to such other Secured Party, then and in every such case the Trustee
and any such other Secured Party shall, subject to any determination in such
proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the other
Secured Parties shall continue as though no such Proceeding had been instituted.
  
6.9          Rights and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to the Trustee or to any other Secured Party is intended to be
exclusive of any other right or remedy, and every right or remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given under this Agreement or any other Related Document or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy under this Agreement or any other Related Document, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
 
6.10       Delay or Omission Not Waiver. No delay or omission of the Trustee,
the Control Party, the Controlling Class Representative or any other Secured
Party to exercise any right or remedy accruing upon any Potential Rapid
Amortization Event, Rapid Amortization Event, Default or Event of Default shall
impair any such right or remedy or constitute a waiver of any such Potential
Rapid Amortization Event, Rapid Amortization Event, Default or Event of Default
or an acquiescence therein. Every right and remedy given by this Section 6 or by
law to the Trustee, the Control Party, the Controlling Class Representative or
any other Secured Party may be exercised from time to time to the extent not
inconsistent with the Indenture or this Agreement, and as often as may be deemed
expedient, by the Trustee, the Control Party, the Controlling Class
Representative or any other Secured Party, as the case may be.
  
6.11        Waiver of Stay or Extension Laws. Each Guarantor covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, that may affect the covenants or the performance of this Agreement or any
other Related Document; and each Guarantor (to the extent that it may lawfully
do so) hereby expressly waives all benefit or advantages of any such law, and
covenants that it shall not hinder, delay or impede the execution of any power
herein granted to the Trustee, the Control Party or the Controlling Class
Representative, but shall suffer and permit the execution of every such power as
though no such law had been enacted.
 
21

--------------------------------------------------------------------------------



SECTION 7

THE TRUSTEE’S AUTHORITY
 
Each Guarantor acknowledges that the rights and responsibilities of the Trustee
under this Agreement with respect to any action taken by the Trustee or the
exercise or non-exercise by the Trustee of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Trustee and the other Secured
Parties, be governed by the Indenture and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the Trustee
and the Guarantors, the Trustee shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, it being understood that the Trustee (at the direction of the
Control Party (at the direction of the Controlling Class Representative)) and
the Control Party (at the direction of the Controlling Class Representative)
directly shall be the only parties entitled to exercise remedies under this
Agreement; and no Guarantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.
 
SECTION 8

MISCELLANEOUS
 
8.1          Amendments. None of the terms or provisions of this Agreement may
be amended, supplemented, waived or otherwise modified except (i) with the
written consent of the parties hereto and (ii) in accordance with the additional
requirements set forth in Article XIII of the Base Indenture.
  
8.2          Notices.
 
(a)            Any notice or communication by the Guarantors or the Trustee to
any other party hereto shall be in writing and delivered in person, delivered by
email (provided that such email may contain a link to a password-protected
website containing such notice for which the recipient has granted access;
provided, further, that any email notice to the Trustee other than an email
containing a link to a password-protected website shall be in the form of an
attachment of a .pdf or similar file) or mailed by first-class mail (registered
or certified, return receipt requested), facsimile or overnight air courier
guaranteeing next day delivery, to such other party’s address:
  
If to the Holding Company Guarantor:
 
Jack in the Box SPV Guarantor, LLC
9330 Balboa Avenue
San Diego, CA 92123
Attention: General Counsel
 
22

--------------------------------------------------------------------------------



If to the Franchisor:
 
Different Rules, LLC
9330 Balboa Avenue
San Diego, CA 92123
Attention: General Counsel
 


If to JIB Properties:
 
Jack in the Box Properties, LLC
9330 Balboa Avenue
San Diego, CA 92123
Attention: General Counsel
 


If to any Guarantor with a copy to (which shall not constitute notice):
 
White & Case LLP
1221 Avenue of the Americas
New York, NY 10020
Attention: David Thatch
Facsimile: 212-354-8113
 


If to the Trustee:
 
Citibank, N.A.
388 Greenwich Street
New York, NY 10013
Attention: Citibank Agency & Trust- Jack in the Box Funding, LLC
Email: jacqueline.suarez@citi.com or contact Citibank, N.A.’s customer service
desk at (888) 855-9695
 
(b)            The Guarantors or the Trustee by notice to each other party may
designate additional or different addresses for subsequent notices or
communications; provided, however, the Guarantors may not at any time designate
more than a total of three (3) addresses to which notices must be sent in order
to be effective.
 
(c)            Any notice (i) given in person shall be deemed delivered on the
date of delivery of such notice, (ii) given by first class mail shall be deemed
given five (5) days after the date that such notice is mailed, (iii) delivered
by facsimile shall be deemed given on the date of delivery of such notice, (iv)
delivered by overnight air courier shall be deemed delivered one (1) Business
Day after the date that such notice is delivered to such overnight courier, (v)
when posted on a password-protected website shall be deemed delivered after
notice of such posting has been provided to the recipient and (vi) delivered by
email shall be deemed delivered on the date of delivery of such notice.
 
23

--------------------------------------------------------------------------------



(d)            Notwithstanding any provisions of this Agreement to the contrary,
the Trustee shall have no liability based upon or arising from the failure to
receive any notice required by or relating to this Agreement or any other
Related Document.
 
8.3          Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
8.4          Successors. All agreements of each of the Guarantors in this
Agreement and each other Related Document to which it is a party shall bind its
successors and assigns; provided, however, no Guarantor may assign its
obligations or rights under this Agreement or any other Related Document, except
with the written consent of the Servicer. All agreements of the Trustee in this
Agreement shall bind its successors.
  
8.5          Severability. In case any provision in this Agreement or any other
Related Document shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
8.6          Counterpart Originals. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single agreement.
  
8.7          Table of Contents, Headings, etc. The Table of Contents and
headings of the Sections of this Agreement have been inserted for convenience of
reference only, are not to be considered a part hereof, and shall in no way
modify or restrict any of the terms or provisions hereof.
 
8.8        Waiver of Jury Trial. EACH OF THE GUARANTORS AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER RELATED DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY.
  
8.9          Submission to Jurisdiction; Waivers. Each of the Guarantors and the
Trustee hereby irrevocably and unconditionally:
 
(a)            submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Related Documents to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York sitting in New York County, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;
 
(b)            consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
24

--------------------------------------------------------------------------------



(c)            agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Guarantors or
the Trustee, as the case may be, at its address set forth in Section 8.2 or at
such other address of which the Trustee shall have been notified pursuant
thereto;
 
(d)            agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)            waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 8.9 any special, exemplary, punitive or consequential damages.
 
8.10       Additional Guarantors. Each Additional Securitization Entity that is
to become a “Guarantor” for all purposes of this Agreement shall execute and
deliver an Assumption Agreement in substantially the form of Exhibit A hereto.
Upon the execution and delivery by any Additional Securitization Entity of such
an Assumption Agreement, the supplemental schedules attached to such Assumption
Agreement shall be incorporated into and become a part of and supplement the
Schedules to this Agreement and each reference to such Schedules shall mean and
be a reference to such Schedules as supplemented pursuant to each Assumption
Agreement.
 
8.11        Currency Indemnity. Each Guarantor shall make all payments of
amounts owing by it hereunder in U.S. Dollars. If a Guarantor makes any such
payment to the Trustee or any other Secured Party in a currency (the “Other
Currency”) other than U.S. Dollars (whether voluntarily or pursuant to an order
or judgment of a court or tribunal of any jurisdiction), such payment shall
constitute a discharge of the liability of such party hereunder in respect of
such amount owing only to the extent of the amount of U.S. Dollars which the
Trustee or such Secured Party is able to purchase with the amount it receives on
the date of receipt (if it can timely exchange such Other Currency on such date)
or otherwise on the next following Business Day on which foreign currency
exchange transactions may be effected for such Other Currency. If the amount of
U.S. Dollars which the Trustee or such Secured Party is able to purchase is less
than the amount of such currency originally so due in respect of such amount,
such Guarantor shall indemnify and save the Trustee or such Secured Party, as
applicable, harmless from and against any loss or damage arising as a result of
such deficiency. This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this Agreement, shall give
rise to a separate and independent cause of action, shall survive termination
hereof, shall apply irrespective of any indulgence granted by the Trustee or
such Secured Party and shall continue in full force and effect notwithstanding
any judgment or order in respect of any amount due hereunder or under any
judgment or order.
   
8.12        Acknowledgment of Receipt; Waiver. Each Guarantor acknowledges
receipt of an executed copy of this Agreement and, to the extent permitted by
applicable law, waives the right to receive a copy of any financing statement,
financing change statement or verification statement in respect of any
registered financing statement or financing change statement prepared,
registered or issued in connection with this Agreement.
 
25

--------------------------------------------------------------------------------



8.13        Termination; Partial Release.
 
(a)            This Agreement and any grants, pledges and assignments hereunder
shall become effective on the date hereof and shall terminate on the Termination
Date.
 
(b)            On the Termination Date, the Collateral shall be automatically
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the Trustee
and each Guarantor shall automatically terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Securitized Assets shall revert to the Guarantors. At the request and sole
expense of any Guarantor following any such termination, the Trustee shall
deliver to such Guarantor any Securitized Assets held by the Trustee hereunder,
and execute and deliver to such Guarantor such documents as such Guarantor shall
reasonably request to evidence such termination.
 
(c)            Any partial release of Collateral hereunder requested by the
Master Issuer or any Guarantor in connection with any Permitted Asset
Disposition shall be governed by Section 8.16 and Section 14.17 of the Base
Indenture.
 
8.14        Third Party Beneficiary. Each of the Secured Parties and the
Controlling Class Representative is an express third party beneficiary of this
Agreement.
 
8.15        Entire Agreement.
 
This Agreement, together with the schedule hereto, the Indenture and the other
Related Documents, contain a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and writings
with respect thereto.
 
8.16        Electronic Communication.
 
The Trustee (in each of its capacities) agrees to accept and act upon
instructions or directions pursuant to this Agreement or any documents executed
in connection herewith sent by unsecured email or other similar unsecured
electronic methods; provided, however, that any person providing such
instructions or directions shall provide to the Trustee an incumbency
certificate listing persons designated to provide such instructions or
directions (including the email addresses of such persons), which incumbency
certificate shall be amended whenever a person is added or deleted from the
listing. If such person elects to give the Trustee email (of .pdf or similar
files) (or instructions by a similar electronic method) and the Trustee in its
discretion elects to act upon such instructions, the Trustee’s reasonable
understanding of such instructions shall be deemed controlling. The Trustee
shall not be liable for any losses, costs or expenses arising directly or
indirectly from the Trustee’s reliance upon and compliance with such
instructions notwithstanding such instructions conflicting with or being
inconsistent with a subsequent written instruction. Any person providing such
instructions or directions agrees to assume all risks arising out of the use of
such electronic methods to submit instructions and directions to the Trustee,
including without limitation the risk of the Trustee acting on unauthorized
instructions, and the risk of interception and misuse by third parties.
 
26

--------------------------------------------------------------------------------



8.17        No Bankruptcy Petition Against the Securitization Entities.
 
Each of the Holders, the Trustee and the other Secured Parties hereby covenants
and agrees that, prior to the date which is one (1) year and one (1) day after
the payment in full of the latest maturing Note, it will not institute against,
or join with any other Person in instituting against, any Securitization Entity
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any federal or state bankruptcy or
similar law; provided, however, that nothing in this Section 8.17 shall
constitute a waiver of any right to indemnification, reimbursement or other
payment from the Securitization Entities pursuant to the Indenture or any other
Related Document.  In the event that any such Holder or other Secured Party or
the Trustee takes action in violation of this Section 8.17, each affected
Securitization Entity shall file or cause to be filed an answer with the
bankruptcy court or otherwise properly contesting the filing of such a petition
by any such Holder or Secured Party or the Trustee against such Securitization
Entity or the commencement of such action and raising the defense that such
Holder or other Secured Party or the Trustee has agreed in writing not to take
such action and should be estopped and precluded therefrom and such other
defenses, if any, as its counsel advises that it may assert.  The provisions of
this Section 8.17 shall survive the termination of the Indenture and the
resignation or removal of the Trustee.  Nothing contained herein shall preclude
participation by any Holder or any other Secured Party or the Trustee in the
assertion or defense of its claims in any such proceeding involving any
Securitization Entity.
 


 
[Signature pages to follow]








27

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the Guarantors and the Trustee has caused this
Guarantee and Collateral Agreement to be duly executed and delivered by its duly
authorized officer as of the date first above written.
 
 
DIFFERENT RULES, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:

/s/ Michael J. Snider
 
 
Name: Michael J. Snider
 
 
Title:   Assistant Secretary      
 
 
 
 
JACK IN THE BOX PROPERTIES, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:

/s/ Michael J. Snider
 
 
Name: Michael J. Snider
 
 
Title:   Assistant Secretary
 
 
 
 
 
 
 
JACK IN THE BOX SPV GUARANTOR, LLC,
 
a Delaware limited liability company

 
 
 
        By:

/s/ Michael J. Snider
    Name: Michael J. Snider     Title:   Assistant Secretary




Signature Page to Guarantee and Collateral Agreement


--------------------------------------------------------------------------------



AGREED AND ACCEPTED:
 
CITIBANK, N.A., in its capacity as Trustee
 
 
 
 
 
 
 
By:

/s/ Jacqueline Suarez
 
  Name: Jacqueline Suarez  
 
Title:   Senior Trust Officer
 








Signature Page to Guarantee and Collateral Agreement

--------------------------------------------------------------------------------

 
Schedule 4.5
 
PLEDGED EQUITY INTERESTS
 
PLEDGED ENTITY
OWNED BY
PERCENTAGE
OWNERSHIP
Jack in the Box Funding, LLC
Jack in the Box SPV Guarantor, LLC
100%
Jack in the Box Properties, LLC
Jack in the Box Funding, LLC
100%
Different Rules, LLC
Jack in the Box Funding, LLC
100%



 



--------------------------------------------------------------------------------



Exhibit A to
Guarantee and Collateral Agreement
 
 
ASSUMPTION AGREEMENT, dated as of                               , 20    (this
“Assumption Agreement”), made by                                a
                               (the “Additional Guarantor”), in favor of
CITIBANK, N.A., as Trustee under the Indenture referred to below (in such
capacity, together with its successors, the “Trustee”). All capitalized terms
not defined herein shall have the meaning ascribed to them in the Base Indenture
Definitions List attached to the Base Indenture (as defined below) as Annex A
thereto.
 
W I T N E S S E T H:
 
WHEREAS, Jack in the Box Funding, LLC (the “Master Issuer”), the Trustee and
Citibank, N.A., as securities intermediary, have entered into a Base Indenture
dated as of July 8, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, exclusive of any Series Supplements, the “Base
Indenture” and, together with all Series Supplements, the “Indenture”),
providing for the issuance from time to time of one or more Series of Notes
thereunder; and
 
WHEREAS, in connection with the Base Indenture, the Guarantors and the Trustee
have entered into the Guarantee and Collateral Agreement, dated as of July 8,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”) in favor of the Trustee for the
benefit of the Secured Parties;
 
WHEREAS, the Base Indenture requires the Additional Guarantor to become a party
to the Guarantee and Collateral Agreement; and
 
WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.            Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Guarantor, as provided in Section 8.10
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. In furtherance of the foregoing, the
Additional Guarantor, as security for the payment and performance in full of the
Master Issuer Obligations, does (x) hereby create and grant to the Trustee for
the benefit of the Secured Parties a security interest in all of the Additional
Guarantor's right, title and interest in and to the Collateral of the Additional
Guarantor in accordance with the terms of the Guarantee and Collateral Agreement
and subject to the exceptions set forth therein and (y) jointly and severally,
unconditionally and irrevocably hereby guarantees to the Trustee, for the
benefit of the Secured Parties, the prompt and complete payment and performance
by the Master Issuer when due (whether at the stated maturity, by acceleration
or otherwise, but after giving effect to all applicable grace periods) of the
Master Issuer Obligations. Each reference to a “Guarantor” in the Guarantee and
Collateral Agreement shall be deemed to include the Additional Guarantor. The
Guarantee and Collateral Agreement is hereby incorporated herein by reference.
The information set forth in Annex 1-A hereto (A) is true and correct as of the
date hereof in all material respects and (B) is hereby added to the information
set forth in Schedule 4.5 to the Guarantee and Collateral Agreement and such
Schedule shall be deemed so amended. The Additional Guarantor hereby represents
and warrants that each of the representations and warranties contained in
Section 4 of the Guarantee and Collateral Agreement applicable to it is true and
correct on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.
 
A-1

--------------------------------------------------------------------------------

 
2.            Representations of Additional Guarantor. The Additional Guarantor
represents and warrants to the Trustee for the benefit of the Secured Parties
that this Assumption Agreement has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
3.            Counterparts; Binding Effect. This Assumption Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which
taken together shall constitute a single contract. This Assumption Agreement
shall become effective when (a) the Trustee shall have received a counterpart of
this Assumption Agreement that bears the signature of the Additional Guarantor
and (b) the Trustee has executed a counterpart hereof. Delivery of an executed
counterpart of a signature page of this Assumption Agreement by telecopy or .pdf
file shall be effective as delivery of a manually executed counterpart of this
Assumption Agreement.
 
4.            Full Force and Effect. Except as expressly supplemented hereby,
the Guarantee and Collateral Agreement shall remain in full force and effect.
 
5.            Severability. In case any provision in this Agreement or any other
Related Document shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
A-2

--------------------------------------------------------------------------------



6.            Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 8.2 of the Guarantee and Collateral
Agreement. All communications and notices hereunder to the Additional Guarantor
shall be given to it at the address set forth under its signature below.
 
7.            Fees and Expenses. The Additional Guarantor agrees to reimburse
the Trustee for its reasonable and documented out-of-pocket expenses in
connection with the execution and delivery of this Assumption Agreement,
including the reasonable fees and disbursements of outside counsel for the
Trustee.
 
8.            Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES.
 




A-3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
 
[ADDITIONAL GUARANTOR]

 
 
 
 
 
 
 
By:

 
 
 
Name:

 
 
Title:

 
 
[Address]:

 
 
Attention:
    Facsimile:


 


AGREED TO AND ACCEPTED
 
 
CITIBANK, N.A., in its capacity
as Trustee


 

By:

 
 
Name:

 
 
Title:

 
 




A-4

--------------------------------------------------------------------------------

 
Annex 1-A
 
GUARANTOR OWNERSHIP RELATIONSHIPS
 
ENTITY
OWNED BY
SUBSIDIARIES
     







A-5